Opinion issued July 9, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00702-CV
                           ———————————
                         LYNETTE STARR, Appellant
                                        V.
                    A.J. STRUSS & COMPANY, Appellee


                   On Appeal from the 149th District Court
                          Brazoria County, Texas
                        Trial Court Case No. 70046


                         MEMORANDUM OPINION

      Appellant Lynette Starr appeals the trial court’s rendition of summary

judgment in favor of Appellee A.J. Struss & Company (“A.J. Struss”). Lynette

sued A.J. Struss to recover property and personal injury damages that she alleged

were caused by A.J. Struss’s faulty installation of a new heating, ventilation, and
air conditioning (“HVAC”) system. The trial court granted summary judgment on

the property claim on the ground that Lynette did not hold legal title to the home

and therefore lacked standing to sue for damage to it. With regard to Lynette’s

personal injury claim, it granted summary judgment because Lynette adduced no

evidence raising a fact issue as to whether her alleged injuries were caused by A.J.

Struss. We affirm in part, reverse in part, and remand the cause to the trial court

for further proceedings.

                                   Background

      Lynette’s father, Ray Starr, built a home in Angleton, Texas in 1964, and he

and his wife, Sharron, lived there until 2011. Lynette lived in the home from 1994

to 2012.

      In 2011, Lynette applied to the Galveston County Community Action

Counsel for a grant to replace the home’s HVAC unit. She received the grant, and

on November 9, 2011, A.J. Struss installed a new HVAC unit at no cost to the

Starrs.

      Lynette sued A.J. Struss in October 2012, asserting that A.J. Struss

negligently installed the HVAC system, which caused water damage to ceilings,

walls, and floors that resulted in mold infestation. In February 2014, Lynette

amended her petition for a third time and alleged negligence, fraud, and violations




                                         2
of the Deceptive Trade Practices Act (“DTPA”), which resulted in property and

personal injury damages. She sought damages for:

      •   physical pain and mental anguish;

      •   loss of home equity;

      •   loss of use of the home;

      •   cost of reasonable and necessary medical expenses;

      •      “cost of repair;” and

      •      cost of mold remediation.

      On June 5, 2014, A.J. Struss filed two motions for summary judgment. On

both traditional and no-evidence grounds,1 A.J. Struss moved for summary

judgment on Lynette’s claims for property damages, arguing that Lynette lacked

standing to assert claims for property damage because she did not own the home.

In its no-evidence motion concerning Lynette’s claims for personal injury

damages, 2     A.J. Struss argued that there was no evidence showing Lynette’s

alleged exposure to mold caused her alleged personal injuries. Specifically, A.J.

Struss argued that it was entitled to summary judgment because Lynette failed to

1
      Although A.J. Struss’s motion for summary judgment concerning Lynette’s claims
      for property damage includes the standard of review for no-evidence motions for
      summary judgment, the motion itself contains both no-evidence and traditional
      grounds. Accordingly, we consider this motion as a combined traditional and no-
      evidence motion for summary judgment.
2
      A.J. Struss requested summary judgment on “all claims for personal injury
      damages, including physical pain and mental anguish, emotional distress,
      impairment, disfigurement, lost wages, in the past and future . . . .”

                                         3
adduce expert evidence showing the levels of mold exposure and that the mold

exposure caused her alleged health issues.

       In response to A.J. Struss’s motion concerning standing, Lynette argued she

had standing to sue for property damage because, although Ray never executed a

deed, she holds equitable title to the property because Ray “gave” it to her in 2005.

She offered Ray’s affidavit,3 in which he averred:

    • I “gave” Lynette the house in 2005, “but did not move out, or make a Deed.”

    • “By my gift of the house to Lynette, I expressly granted to her the rights and
      responsibilities of ownership, including finding and authorizing the
      replacement of the air conditioning system.”

    • In 2011, my wife and I moved out of the home “after the incident that is the
      basis of this lawsuit” and I have “relied upon Lynette to make all claims for
      damage to the house from this incident, both before and after suit.”

    • In 2013, I “specifically authorized Lynette Starr to bring this suit concerning
      the house, which is still in my name.”

       In response to A.J. Struss’s motion concerning claims for personal injury

damages, Lynette argued that expert testimony was unnecessary because her health

conditions were within a jury’s common knowledge and experience. In support,

Lynette offered her own affidavit, in which she averred:

    • I “began to experience allergy-type symptoms, including coughing,
      reddened eyes, headaches, sinus infections, nosebleeds, and itchy skin”
      within a few weeks of the “flooding”;
3
       Lynette also offered a Durable Power of Attorney in support of her response. But
       we do not consider it on appeal because Lynette does not challenge the trial
       court’s decision to sustain A.J. Struss’s objection to the document.

                                           4
   • I sought medical care for wheezing and shortness of breath;

   • I developed “small infected areas” on my skin and “abscesses [and] large
     infections in my gums”;

   • I sought medical care for my skin infections and my “doctors [had] not been
     able to discover any other cause of the infections other than my exposure to
     the molded environment of the home”;

   • I had surgery on my teeth and jaw because of gum abscesses and my dentist
     “believe[d] that the infections in my gums [were] related to the infections
     on my skin”;

   • “Because I [was] familiar with my own health, and because the only thing
     that changed in my environment was the flooding of the house, I believe[d]
     that the flooding allowed the mold to grow, and the mold caused my
     allergies and symptoms”; and

   • “Allergic responses are within the knowledge of a layperson. The
     determination of causation is based largely on the immediacy of my
     responses to the presence of the mold in my house, and due to the fact that
     when I [was] not in the house or exposed to the mold, the symptoms [went]
     away. When I [had] to go back into the home, the allergic responses
     start[ed] again.”

   Lynette also offered excerpts of her own deposition, in which she testified that

mold exposure caused the following health problems:

   • Difficulty in breathing and wheezing;

   • Tightness in her chest and coughing;

   • Allergies;

   • Infections in her sinuses, chest, head, ears, teeth and jaw; and

   • Skin disorders.


                                         5
        In July 2014, the trial court conducted a hearing on A.J. Struss’s motions for

summary judgment and its objections to Lynette’s summary-judgment evidence.

On August 1, 2014, the trial court entered a final judgment granting both summary-

judgment motions. The trial court’s order stated that “[t]he motion for Summary

Judgment regarding standing is granted as to property damage claims” and “[t]he

No Evidence Motion for Summary Judgment in regard to a lack of expert witness

testimony is granted.”

                                       Discussion

I.      The trial court’s judgment was final

        In her third issue, Lynette contends that we lack jurisdiction because A.J.

Struss’s summary judgment motions did not address all of her claims and the trial

court’s order granting summary judgment is therefore not a final appealable

judgment. Specifically, Lynette contends that A.J. Struss’s summary-judgment

motions failed to address her claim for damages to personal property inside the

home.

        A judgment is final if it disposes of all claims and parties before the court,

regardless of its language, or if it states with unmistakable clarity that it is a final

judgment as to all claims and all parties. In re Vaishangi, Inc., 442 S.W.3d 256,

259 (Tex. 2014) (citations omitted).




                                           6
      A.J. Struss’s summary-judgment motion concerning standing covered

“claims for economic damages associated with the home and/or property.” That

motion thus addressed all of Lynette’s claims for property damage, including

claims for damage to the real property and damage to the personal property in the

home. And A.J. Struss’s second motion for summary judgment covered all claims

for personal injuries.   The trial court’s summary-judgment order disposed of

Lynette’s property and personal injury claims; it therefore disposed of all of her

claims, and was in fact a final judgment. See id. (judgment is final if it disposes of

all claims).

      We overrule Lynette’s third issue and hold that we have jurisdiction to

consider the merits of Lynette’s appeal.

II.   Summary Judgment

      We review a trial court’s summary judgment de novo. Travelers Ins. Co. v.

Joachim, 315 S.W.3d 860, 862 (Tex. 2010).

      To prevail on a no-evidence motion for summary judgment, the movant

must establish that there is no evidence to support an essential element of the

nonmovant’s claim on which the nonmovant would have the burden of proof at

trial. See TEX. R. CIV. P. 166a(i); Hahn v. Love, 321 S.W.3d 517, 523–24 (Tex.

App.—Houston [1st Dist.] 2009, pet. denied).         The burden then shifts to the

nonmovant to present evidence raising a genuine issue of material fact as to each



                                           7
of the elements specified in the motion. Hahn, 321 S.W.3d at 524; Mack Trucks,

Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex. 2006). When reviewing a summary

judgment, we take as true all evidence favorable to the nonmovant, and we indulge

every reasonable inference and resolve any doubts in the nonmovant’s favor.

Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005).

      In a traditional summary judgment motion, the movant has the burden to

show that no genuine issue of material fact exists and that the trial court should

grant judgment as a matter of law. TEX. R. CIV. P. 166a(c); KPMG Peat Marwick

v. Harrison Cnty. Hous. Fin. Corp., 988 S.W.2d 746, 748 (Tex. 1999).             A

defendant moving for traditional summary judgment must conclusively negate at

least one essential element of each of the plaintiff’s causes of action or

conclusively establish each element of an affirmative defense. Sci. Spectrum, Inc.

v. Martinez, 941 S.W.2d 910, 911 (Tex. 1997). We review a trial court’s decision

to grant or to deny a motion for summary judgment de novo. See Tex. Mun. Power

Agency v. Pub. Util. Comm’n of Tex., 253 S.W.3d 184, 192 (Tex. 2008).

   A. Claims for property damage

      In her first issue, Lynette contends that the trial court erred in granting

summary judgment on her claims for property damage on the ground that she did

not own the home and therefore lacked standing because she raised a fact issue as

to whether she held equitable title to the home. According to Lynette, she raised a



                                        8
fact issue concerning equitable title because she adduced evidence demonstrating

that her father, Ray, orally gifted the home to her.

      1.     Summary judgment motions challenging jurisdiction

      A summary-judgment motion challenging jurisdiction may challenge either

the pleadings or the existence of jurisdictional facts. Montrose Mgmt. Dist. v. 1620

Hawthorne, Ltd., 435 S.W.3d 393, 402 (Tex. App.—Houston [14th Dist.] 2014,

pet. denied) (citing Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,

226–27 (Tex. 2004)).        When such a motion challenges the existence of

jurisdictional facts, we consider relevant evidence submitted by the parties to

resolve the jurisdictional issues raised, as the trial court is required to do. Id.

(citing Miranda, 133 S.W.3d at 227). If a fact question is presented by the

evidence regarding a jurisdictional issue, then the trial court is precluded from

granting summary judgment on the jurisdictional challenge, and fact issues will be

resolved by the fact-finder.      Id. (citing Miranda, 133 S.W.3d at 227–28).

However, if the relevant evidence is undisputed or fails to raise a genuine fact issue

regarding the jurisdictional challenge, the trial court grants summary judgment as a

matter of law. Id. (citing Miranda, 133 S.W.3d at 228).

      2.     Standing

       “[S]tanding focuses on the question of who may bring an action . . . .”

Patterson v. Planned Parenthood of Houston and Southeast Tex., Inc., 971 S.W.2d



                                           9
439, 442 (Tex. 1998). The general test for standing is whether there is a real

controversy between the parties that will actually be determined by the judgment

sought. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex.

1993).   “To establish standing, a person must show a personal stake in the

controversy.” In re B.I.V., 923 S.W.2d 573, 574 (Tex. 1996).

      Standing is a component of subject-matter jurisdiction. Tex. Ass’n of Bus.,

852 S.W.2d at 445–46; see also DaimlerChrysler Corp. v. Inman, 252 S.W.3d 299,

304 (Tex. 2008) (“A court has no jurisdiction over a claim made by a plaintiff

without standing to assert it.”). If a party lacks standing to bring an action, the trial

court lacks subject-matter jurisdiction to hear the case. See Tex. Ass’n of Bus., 852

S.W.2d at 444–45.

      Typically, a challenge to standing is raised in a plea to the jurisdiction. See

Brown v. Todd, 53 S.W.3d 297, 305 n.3 (Tex. 2001) (“Because standing is a

component of subject matter jurisdiction, we consider [the plaintiff’s] standing as

we would a plea to the jurisdiction.”).         But the Texas Supreme Court has

recognized that the absence of subject-matter jurisdiction may also be raised by a

traditional motion for summary judgment. See, e.g., Bland Indep. Sch. Dist. v.

Blue, 34 S.W.3d 547, 554 (Tex. 2000); NME Hosps., Inc. v. Rennels, 994 S.W.2d

142, 144 (Tex. 1999).




                                           10
      We review whether a trial court has subject matter jurisdiction de novo. Tex.

Natural Res. Conservation Comm’n v. IT–Davy, 74 S.W.3d 849, 855 (Tex. 2002);

see Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998).

      3.     Parol gift of realty in equity

      “A gift is a voluntary transfer of property to another made gratuitously and

without consideration.” Gomer v. Davis, 419 S.W.3d 470, 476 (Tex. App.—

Houston [1st Dist.] 2013, no pet.) (citing Lopez v. Lopez, 271 S.W.3d 780, 788

(Tex. App.—Waco 2008, no pet.)). The three elements that constitute a gift are:

(1) donative intent, (2) delivery of the property, and (3) acceptance of the property

by the donee. Id.

      Although the statute of frauds generally prohibits enforcement of an oral

conveyance of real property, see TEX. BUS. & COM. CODE ANN. § 26.01(a), (b)(4)

(West 2015), the rule does not apply if a plaintiff shows a parol gift of real estate

in equity. Flores v. Flores, 225 S.W.3d 651, 655 (Tex. App.—El Paso 2006, pet.

denied); Troxel v. Bishop, 201 S.W.3d 290, 297 (Tex. App.—Dallas 2006, no pet.).

To establish a valid parol gift of real estate in equity, a plaintiff must show three

elements: (1) a gift at the present time (“a gift in praesenti”), (2) possession under

the gift by the donee with the donor’s consent, and (3) permanent and valuable

improvements made on the property by the donee with the donor’s knowledge or

consent or, without improvements, the existence of such facts as would make it a



                                         11
fraud upon the donee not to enforce the gift. Flores, 225 S.W.3d at 655 (citing

Thompson v. Dart, 746 S.W.2d 821, 825 (Tex. App.—San Antonio 1988, no writ);

Dawson v. Tumlinson, 242 S.W.2d 191, 192–93 (Tex. 1951)); Troxel, 201 S.W.3d

at 297 (citing Thompson, 746 S.W.2d at 825 and Hooks v. Bridgewater, 111 Tex.

122, 229 S.W. 1114, 1116 (1921)).

      4.     Analysis

      In its motion for summary judgment, A.J. Struss argued that Lynette lacked

standing to assert property damage claims because she did not own the home and

her parents did not expressly assign any causes of action to Lynette. Lynette

contends that the trial court erred in granting summary judgment because she

adduced summary-judgment evidence sufficient to raise a fact issue regarding

whether she held equitable title to the home. We conclude that the trial court erred

in granting A.J. Struss’s motion for summary judgment based on Lynette’s lack of

standing because Lynette adduced evidence raising a fact issue as to whether Ray

made a parol gift of realty in equity, giving her equitable title to assert the claims

for property damage.

      Under the first element of a parol gift of realty in equity, we consider

whether Lynette raised a fact issue regarding whether Ray made a gift at the

present time—meaning that he intended an immediate divesture of his rights of

ownership and a consequent immediate vesting of those rights in Lynette at the



                                         12
time he made the gift. See Troxel, 201 S.W.3d at 297. In response to A.J. Struss’s

motion for summary judgment, Lynette offered Ray’s affidavit in which he averred

that he “gave” Lynette the house in 2005 and by his “gift of the house to Lynette,

[he] expressly granted to her the rights and responsibilities of ownership, including

funding and authorizing the replacement of the air conditioning system.” This was

sufficient to raise a fact issue regarding whether Ray had made a present gift of the

home. See id. at 300 (present gift where summary-judgment evidence showed

donor made immediate divesture of rights and investiture of rights to appellant a

year before donor died); cf. Flores, 225 S.W.3d at 657 (no present gift where

evidence showed “at most an intent to make a gift at some future date”);

Thompson, 746 S.W.2d at 826–27 (appellant failed to meet burden of proof to

establish that present gift was made because evidence showed that donor “was

going to give” property and alleged donor “act[ed] generally as though no

divestiture of her property rights had occurred”).

      Under the second element of a parol gift of realty in equity, we consider

whether Lynette raised a fact issue regarding her possession of the home with

Ray’s consent. See Troxel, 201 S.W.3d at 297. It is undisputed that Ray permitted

Lynette to live in the home after 2005, and Ray averred that she had lived there

“continuously” since 1994. Lynette thus raised sufficient evidence to raise a fact

issue on the second element of a parol gift in realty. Cf. Thompson, 746 S.W.2d at



                                         13
827 (appellees established appellants had no possession consistent with ownership

rights where alleged donor executed lien on property to secure her debts and

appellants’ son sought buyer for property on behalf of alleged donor).

      Under the third element of a parol gift of realty in equity, we consider

evidence of any permanent and valuable improvements to the property by Lynette

with Ray’s knowledge or consent. See Troxel, 201 S.W.3d at 297. It is undisputed

that Lynette arranged for the HVAC system replacement and obtained a grant to

pay for it. In addition, Ray averred that he “expressly granted to [Lynette] the

rights and responsibilities of ownership, including funding and authorizing the

replacement of the air conditioning system.” Because Lynette adduced evidence

that she, at a minimum, made an effort to replace the HVAC system, we conclude

that she adduced evidence sufficient to raise a fact issue on the third element of a

parol gift in realty. See id. (third element of parol gift of realty in equity is met

when “permanent and valuable improvements made on the property by the donee

with the donor’s knowledge or consent or, without improvements, the existence of

such facts as would make it fraud upon the donee not to enforce the gift”).

      Because Lynette adduced sufficient evidence to raise a fact issue concerning

whether Ray made a valid parol gift in realty, she raised a genuine issue of material

fact regarding whether she held equitable title and thus had standing to sue for

damage to the home.       See id. at 300 (summary-judgment evidence showed



                                         14
equitable title to home where evidence proved intended immediate divesture of

ownership rights and investiture of rights to donee, donee moved into home at that

time, and donee shared some expenses of home, including “hav[ing] the pool

redone” with donor’s knowledge or consent). Accordingly, the trial court erred in

granting summary judgment on Lynette’s claim for property damage.

      We sustain Lynette’s first issue.

   B. Claims for personal injury damages

      In her second issue, Lynette contends that the trial court erred in granting

summary judgment on her claims for personal injury damages allegedly caused by

mold exposure because this is not a toxic-tort case and, therefore, expert testimony

was not necessary to raise a fact issue as to causation.

      Lynette alleged negligence, fraud, and DTPA violations. In its no-evidence

motion for summary judgment, A.J. Struss challenged the causation element of

each of these causes of action as they related to Lynette’s personal injury claims.

See Alexander v. Turtur & Assocs., Inc., 146 S.W.3d 113, 117 (Tex. 2004) (stating

that producing cause under DTPA requires proof of causation in fact); IHS Cedars

Treatment Ctr. of DeSoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 798 (Tex. 2004)

(causation element of a negligence claim comprises two components: cause in fact,

or “substantial factor,” component and foreseeability component); Hartford Fire

Ins. Co. v. C. Springs 300, Ltd., 287 S.W.3d 771, 781 (Tex. App.—Houston [1st



                                          15
Dist.] 2009, pet. denied) (causation is necessary element of fraud) (citing Ernst &

Young, L.L.P. v. Pac. Mut. Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001)). A.J.

Struss argued that there was no evidence of causation because Lynette failed to

offer expert testimony showing that mold exposure caused her personal injuries.

      1.    Standard of Review and Applicable Law

            (a) Expert testimony

      “To establish causation in a personal injury case, a plaintiff must prove that

the conduct of the defendant caused an event and that this event caused the

plaintiff to suffer compensable injuries.” Burroughs Wellcome Co. v. Crye, 907

S.W.2d 497, 499 (Tex. 1995) (citation omitted); see Coastal Tankships, U.S.A.,

Inc. v. Anderson, 87 S.W.3d 591, 603 (Tex. App.—Houston [1st Dist.] 2002, pet.

denied). Lay witness testimony may establish causation when “a sequence of

events which provides a strong, logically traceable connection between the event

and the condition is sufficient proof of causation.” Morgan v. Compugraphic

Corp., 675 S.W.2d 729, 733 (Tex. 1984) (citations omitted); see Guevara v.

Ferrer, 247 S.W.3d 662, 668 (Tex. 2007) (“[N]on-expert evidence alone is

sufficient to support a finding of causation in limited circumstances where both the

occurrence and conditions complained of are such that the general experience and

common sense of laypersons are sufficient to evaluate the conditions and whether

they were probably caused by the occurrence.”). However, when a lay person’s



                                        16
general experience and common sense will not enable that person to determine

causation, expert testimony is required. See Mack Trucks, 206 S.W.3d at 583;

Coastal Tankships, 87 S.W.3d at 603.

      Expert testimony is particularly necessary in toxic-tort and chemical-

exposure cases, in which medically complex diseases and causal ambiguities

compound the need for expert testimony. See Coastal Tankships, 87 S.W.3d at

602–04; see also Brookshire Bros., Inc. v. Smith, 176 S.W.3d 30, 36–38 (Tex.

App.—Houston [1st Dist.] 2004, pet. denied) (holding expert testimony required to

show causation of reactive airway dysfunction syndrome); Sweeney v. Geon Co.,

No. 01-00-00315-CV, 2002 WL 58223, at *5 (Tex. App.—Houston [1st Dist.]

2002, pet. denied) (not designated for publication) (noting that “causation of

injuries from exposure to toxic chemicals is not readily ascertainable from general

experience and common sense” and holding lay testimony not sufficient to

establish that exposure to chemicals caused tooth loss, skin lesions, tumors,

growths, dizziness, swollen joints, or breathing problems).

      Whether expert testimony is necessary to prove causation is a question of

law that we review de novo. See Mack Trucks, 206 S.W.3d at 583.

            (b) Toxic torts

      A toxic tort means a cause of action in tort arising out of exposure to

hazardous chemicals, hazardous wastes, hazardous hydrocarbons, similarly



                                         17
harmful organic or mineral substances, or other similarly harmful substances.

McNair v. Owens-Corning Fiberglas Corp., 890 F.2d 753, 756 n.4 (5th Cir. 1989);

see BLACK’S LAW DICTIONARY 1627 (9th ed. 2009) (toxic tort defined as a “civil

wrong arising from exposure to a toxic substance, such as asbestos, radiation, or

hazardous waste”). A cause of action relating to mold exposure constitutes a toxic-

tort cause of action. See, e.g., Plunkett v. Connecticut Gen. Life. Ins. Co., 285

S.W.3d 106, 120 (Tex. App.—Dallas 2009, pet. denied) (analyzing appellants’

allegations that mold exposure at apartment complex caused health complaints as

toxic-tort case); Allison v. Fire Ins. Exch., 98 S.W.3d 227, 239 (Tex. App.—Austin

2002, pet. granted, judgm’t vacated w.r.m.) (noting that insured homeowner’s

allegation that mold in home caused husband’s brain damage was toxic-tort claim).

      Toxic-tort cases require proof of both “general” and “specific” causation.

Merrell Dow Pharms., Inc. v. Havner, 953 S.W.2d 706, 714 (Tex. 1997); accord

Mobil Oil Corp. v. Bailey, 187 S.W.3d 265, 270 (Tex. App.—Beaumont 2006, pet.

denied); Frias v. Atlantic Richfield Co., 104 S.W.3d 925, 928 (Tex. App.—

Houston [14th Dist.] 2003, no pet.); see generally Coastal Tankships, 87 S.W.3d at

601–02, n.19 (Tex. App.—Houston [1st Dist.] 2002, pet. denied).            General

causation addresses whether a substance is “capable of causing a particular injury

or condition in the general population,” while specific causation addresses whether

a substance “caused a particular individual’s injury.” Havner, 953 S.W.2d at 714;



                                        18
see Praytor v. Ford Motor Co., 97 S.W.3d 237, 244 (Tex. App.—Houston [14th

Dist.] 2002, no pet.); Neal v. Dow Agrosciences LLC, 74 S.W.3d 468, 472 (Tex.

App.—Dallas 2002, no pet.). “Specific causation cannot be based on inferred

general causation.” Allison, 98 S.W.3d at 239.

      2.     Analysis

      Lynette contends that lay testimony was adequate to prove that mold

exposure caused her personal injuries and, therefore, expert testimony was not

required to defeat summary judgment. We disagree.

      In an effort to raise a fact issue on causation, Lynette offered excerpts of her

own deposition in which she testified that mold exposure caused her health issues,

as well as her own affidavit in which she averred that mold exposure caused her

allergies, sinus infections, nosebleeds, skin infections, and abscesses and infections

to her gums. Lay testimony will suffice when general experience and common

sense will enable a lay person fairly to determine the causal nexus. Morgan, 675

S.W.2d at 733; Weidner v. Sanchez, 14 S.W.3d 353, 370 (Tex. App.—Houston

[14th Dist.] 2000, no pet.). Although it may be within general experience that

water can cause mold, we conclude that it is not within the general experience and

common sense of a lay person that exposure to mold causes the injuries Lynette

allegedly suffered. See Mack Trucks, 206 S.W.3d at 583 (“Expert testimony is

required when an issue involves matters beyond jurors’ common understanding.”);



                                         19
FFE Transp. Servs., Inc. v. Fulgham, 154 S.W.3d 84, 91 (Tex. 2004) (“While the

ordinary person may be able to detect whether a visible bolt is loose or rusty,

determining when that looseness or rust is sufficient to create a danger requires

specialized knowledge.”).

      A medical expert must personally examine a plaintiff to determine with a

reasonable degree of medical probability that mold exposure caused a plaintiff’s

health complaints. See Plunkett, 285 S.W.3d at 119. But, here, Lynette offered no

medical evidence. She offered no affidavits or reports by doctors that specified

mold exposure as the cause of her personal injuries. Cf. Caldwell v. Curioni, 125

S.W.3d 784, 787, 793 (Tex. App.—Dallas 2004, pet. denied) (reversing summary

judgment in suit for “damages for personal injuries” because plaintiffs raised fact

issue on causation by offering affidavits of several doctors consulted for treatment

and reports specified that doctors observed “a multitude of physical problems in

[the plaintiffs] which were caused by exposure to mold infestation”).

      Because this is a toxic-tort case and Lynette failed to offer expert testimony

demonstrating that mold caused her health problems, we conclude that she failed to

raise a fact issue on causation. See Plunkett, 285 S.W.3d at 119, 122 (affirming

summary judgment on “personal injury claims” caused by exposure to toxic mold

where there was no medical expert evidence from doctor who personally examined

plaintiffs and determined mold caused health problems); Coastal Tankships, 87



                                        20
S.W.3d at 607 (expert testimony required to prove causation in toxic-tort case); see

also TEX. R. CIV. P. 166a(i) (trial court must grant no-evidence motion unless

respondent produces summary-judgment evidence raising genuine issue of material

fact of element of claim). Accordingly, we hold that the trial court did not err in

granting summary judgment as to Lynette’s claims for personal injury damages.

      We overrule Lynette’s second issue.

                                   Conclusion

      We reverse the portion of the trial court’s judgment granting summary

judgment on Lynette’s claims for property damage. We affirm the remainder of

the judgment and remand the cause to the trial court for further proceedings

consistent with this opinion.




                                             Rebeca Huddle
                                             Justice

Panel consists of Justices Keyes, Huddle, and Lloyd.




                                        21